Watson, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IB HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials A MK by Commodity Specialist Martin Krebs on the invoices covered by the protest enumerated above, assessed with duty at the rate of 50 per cent ad valorem under the provisions of Item 712.05 of the Tariff Schedules of the United States, consists of a radiation pyrometer which is an instrument used to measure the temperature of objects at a distance from the instrument itself; that such instrument is an electrical measuring, checking, analyzing or automatically-controlling instrument but is not an optical instrument or apparatus, or a ship’s log, seismograph or anemometer, or an instrument or apparatus for depth sounding or, measuring or detecting, alpha, beta, gamma, ex-ray, cosmic or similar radiations; that is claimed to be dutiable under Item 712.50 of the said Tariff Schedules under the provision for other electrical measuring, checking, analyzing, or automatically-controlling instruments at the rate of 12 per centum ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the protest may be submitted for decision on the basis of this stipulation.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 712.50 of the Tariff Schedules of the United States as other electrical measuring, checking, analyzing, or automatically-controlling instruments, dutiable at the rate of 12 per centum ad valorem. To the extent indicated the protest is sustained and judgment will be rendered accordingly.